ON RETURN TO REMAND
PATTERSON, Presiding Judge.
In response to our remand, 577 So.2d 926, the trial court has conducted a hearing on the merits of Ladd’s petition for post-conviction relief, which he had filed pursu*309ant to A.R.Cr.P.Temp. 20; has vacated his three sentences of life imprisonment without the possibility of parole in cases CC-80-2127.10, -2128.10, and -2129.10; and has resentenced him to life imprisonment in each case.
The state filed a notice of appeal from the order entered by the trial court and filed a brief. We have considered this brief and find that it raises the identical issues raised by the state on first submission. We have examined the state’s contentions set forth in its brief and find no merit in them.
Ladd, having obtained the relief sought in his petition, and the proceedings and sentences appearing to be proper, the judgment is due to be, and it is hereby, affirmed.
OPINION EXTENDED; AFFIRMED.
All Judges concur.